DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 8, 2022, and July 11, 2022, has been received.
The response filed July 8, 2022, is acknowledged. The amendment of claims 2 and 13; and cancellation of claims 1 and 12, is acknowledged.
The further response filed July 11, 2022, is acknowledged.  The further amendment of claims 2-5, 13-14; and addition of new claim 18 is acknowledged.
Regarding Applicant’s arguments directed to the mounting board limitations added in the claims, it is noted that the claim limitation does not appear to be supported by the specification as filed.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mounting board” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular the limitation of “the mounting board” which was newly added does not appear to have specific support from the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-6, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0279959 (“Okazaki”).
Claim 2
Okazaki discloses a printing-fluid containing device configured to be detachably attached to a cartridge attachment section, the printing-fluid containing device comprising: a casing configured to store printing-fluid therein (internal frame 35), the casing defining a chamber configured to store printing-fluid therein (chamber 36), the casing having a front wall and a rear wall opposite the front wall, the front wall being apart from the rear wall in a frontward direction, the chamber being disposed between the front wall and the rear wall (Fig. 6, front, rear, top, and lower surfaces of internal frame, paragraph [0084]); a supply portion provided at the front wall of the casing and extending in the frontward direction away from the rear wall such that a front end of the supply portion is further frontward of the front wall of the cartridge body, the supply portion being configured to flow the liquid from the chamber in the frontward direction (Fig. 6, supply portion 71); an engagement portion provided at the casing and configured to be engaged with the cartridge attachment section (paragraph [0070], engagement portion 31 with 92); a liquid detection portion provided at the casing and including a light accessible portion configured to be accessed by light emitted from an outside of the printing-fluid cartridge (paragraph [0096], light access portion 62); a mounting board configured to be detachably attached to the casing (mounting board 110); and an electrical interface provided at the mounting board and electrically connectable to an electric contact provided at the cartridge attachment section, the mounting board being positioned further upward of the supply portion in an upward direction perpendicular to the frontward direction in an attached state where the mounting board is attached to the casing (Figs. 1 and 3A, IC board 64),-2-Serial No. 17/193,138Preliminary Amendment - Atty Dkt. No. 04492.0108PFC2 the electrical interface being disposed on the mounting board such that the electrical interface is positioned further downward of the light accessible portion in the attached state where the mounting board is attached to the casing (Fig. 1).  

Claim 3
Okazaki discloses the printing-fluid containing device according to claim 2, wherein the casing further has an upper wall disposed between the front wall and the rear wall in the frontward direction and disposed further upward of the supply portion, the mounting board being disposed on the upper wall of the casing in the attached state where the mounting board is attached to the casing (paragraph [0100], intervening wall 80).  

Claim 4
Okazaki discloses the printing-fluid containing device according to claim 3, further comprising a light attenuation portion provided at the mounting board and configured to attenuate light emitted from an outside of the printing-fluid cartridge, the light attenuation portion being positioned further upward of the electrical interface, the light attenuation portion being disposed between the liquid detection portion and the electrical interface in the frontward direction in the attached state where the mounting board is attached to the casing, wherein the mounting board has a front end and a rear end opposite to the front end in the frontward direction, the light attenuation portion being disposed at a position closer to the rear end of the mounting board than to the front end of the mounting board (Fig. 6, light attenuation portion sensor arm 59).  

Claim 5
Okazaki discloses the printing-fluid containing device according to claim 4, wherein the light attenuation portion extends from the mounting board in the upward direction, an upper end of the light attenuation portion being further upward than the electrical interface (Fig. 6).  

Claim 6
Okazaki discloses the printing-fluid containing device according to claim 3, further comprising an urging member configured to urge the casing in a rearward direction opposite to the frontward direction (Fig. 6, urging member 78).  

Claim 9
Okazaki discloses the printing-fluid containing device according to claim 3, wherein the engagement portion protrudes from the upper wall of the casing in the upward direction (paragraph [0048], Fig. 7).  

Claim 10
Okazaki discloses the printing-fluid containing device according to claim 3, wherein the light accessible portion includes an indicator configured to change its position relative to the casing in accordance with change in an amount of the printing-fluid stored in the chamber from a first position at which the indicator attenuates the light for detection emitted from the outside to a second position at which the indicator is positioned offset from a path of the light for detection (paragraph [0096], sensor arm moves for light attenuation).  

Claim 11
Okazaki discloses the printing-fluid containing device according to claim 4, wherein the light attenuation portion has a front edge and a rear edge opposite to the front edge in the frontward direction, and wherein a width of the rear edge of the light attenuation portion is smaller than a width of the liquid detection portion, the width of the rear edge of the light attenuation portion and the width of the liquid detection portion being defined in a direction perpendicular to both of the frontward direction and the upward direction (paragraph [0096], sensor arm moves for light attenuation).    

Claim 18
Okazaki discloses the printing-fluid containing device according to claim 2, further comprising an adaptor detachably attachable with the casing, the adaptor having the mounting board (adapter 125).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0279959 (“Okazaki”) in view of U.S. Patent Pub. 2004/0233258 (“Kitabatake”).
Claim 7
Okazaki discloses the printing-fluid containing device according to claim 3.
Okazaki discloses using a coiled spring (paragraph [0048]) but does not appear to explicitly disclose wherein the engagement portion includes a leaf spring.  
Kitabatake discloses a similar cartridge and receiver with engagement portion biased by a elastically deformable member including coil and leaf springs (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a leaf spring, as disclosed by Kitabatake, into the device of Okazaki, as the springs have been recognized in the art as equivalents for biasing means (Kitabatake, paragraph [0089]).

Claim 8
Okazaki in view of Kitabatake discloses the printing-fluid containing device according to claim 7.
Okazaki discloses an engagement portion at the upper surface (upper surface 39), but does not appear to explicitly disclose wherein the leaf spring is disposed on the upper wall of the casing.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated using a leaf spring on the upper wall, for the purpose of providing a more secure fit for the engaging surface.

Claim 13
Okazaki discloses a printing-fluid containing device configured to be detachably attached to a cartridge attachment section, the printing-fluid containing device comprising: a casing configured to store printing-fluid therein (internal frame 35), the casing defining a chamber configured to store printing-fluid therein (chamber 36), the casing having a front wall and a rear wall opposite the front wall, the front wall being apart from the rear wall in a frontward direction, the chamber being disposed between the front wall and the rear wall, the casing further having an upper wall -4-Serial No. 17/193,138 Preliminary Amendment - Atty Dkt. No. 04492.0108PFC2 disposed between the front wall and the rear wall in the frontward direction, the upper wall being disposed further upward of the chamber in an upward direction perpendicular to the frontward direction (Fig. 6, front, rear, top, and lower surfaces of internal frame, paragraph [0084]); a supply portion provided at the front wall of the casing and extending in the frontward direction away from the rear wall such that a front end of the supply portion is further frontward of the front wall of the cartridge body, the supply portion being disposed further downward of the upper wall in a downward direction opposite to the upward direction, the supply portion being configured to flow the liquid from the chamber in the frontward direction (Fig. 6, supply portion 71); an engagement portion provided at the casing and configured to be engaged with the cartridge attachment section (paragraph [0070], engagement portion 31 with 92), a liquid detection portion provided at the casing and including a light accessible portion configured to be accessed by light emitted from an outside of the printing-fluid cartridge (paragraph [0096], light access portion 62); a mounting board configured to be detachably attached to the casing, the mounting board being disposed on the upper wall of the casing in an attached state where the mounting board is attached to the casing (mounting board 110); an electrical interface provided at the mounting board and electrically connectable to an electric contact provided at the cartridge attachment section (Fig. 7, IC board 64); and a light attenuation portion provided at the mounting board and configured to attenuate light emitted from an outside of the printing-fluid cartridge, the mounting board being positioned further upward of the supply portion in the upward direction in an attached state where the mounting board is attached to the casing (Fig. 6, light attenuation portion sensor arm 59), the electrical interface being disposed on the mounting board such that the electrical interface is positioned further downward of the light accessible portion in the attached state where the mounting board is attached to the casing, the light attenuation portion being positioned further upward of the electrical interface, the light attenuation portion being disposed between the liquid detection portion and the electrical interface in the frontward direction in the attached state where the mounting board is attached to the casing,-5-Serial No. 17/193,138Preliminary Amendment - Atty Dkt. No. 04492.0108PFC2 the top wall having a front end and a rear end opposite to the front end in the frontward direction, the light attenuation portion being disposed at a position closer to the rear end of the mounting board than to the front end of the mounting board (Fig. 1). 
Okazaki discloses using a coiled spring (paragraph [0048]) but does not appear to explicitly disclose wherein the engagement portion includes a leaf spring.  
Kitabatake discloses a similar cartridge and receiver with engagement portion biased by a elastically deformable member including coil and leaf springs (paragraph [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a leaf spring, as disclosed by Kitabatake, into the device of Okazaki, as the springs have been recognized in the art as equivalents for biasing means (Kitabatake, paragraph [0089]).

Claim 14
Okazaki in view of Kitabatake discloses the printing-fluid containing device according to claim 13, wherein the light attenuation portion extends from the mounting board in the upward direction, an upper end of the light attenuation portion being further upward than the electrical interface (Okazaki, Fig. 6).  

Claim 15
Okazaki in view of Kitabatake discloses the printing-fluid containing device according to claim 13, further comprising an urging member configured to urge the casing in a rearward direction opposite to the frontward direction (Okazaki, Fig. 6, urging member 78).   

Claim 16
Okazaki in view of Kitabatake discloses the printing-fluid containing device according to claim 13, wherein the engagement portion protrudes from the upper wall of the casing in the upward direction (Okazaki, paragraph [0048], Fig. 7).    

Claim 17
Okazaki in view of Kitabatake discloses the printing-fluid containing device according to claim 13, wherein the light accessible portion includes an indicator configured to change its position relative to the casing in accordance with change in an amount of the printing-fluid stored in the chamber from a first position at which the indicator attenuates the light for detection emitted from the outside to a second position at which the indicator is positioned offset from a path of the light for detection (Okazaki, paragraph [0096], sensor arm moves for light attenuation).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853